 

Exhibit 10.1

[PRO-DEX, INC. LOGO]

October 18, 2006

Dear Patrick,

This will serve as a clarification of the resignation memo from you to the
Company's Board of Directors dated April 12, 2006.  You will be employed in the
position of Executive Vice President Business Development, to serve as Chief
Business Development Officer with such other duties as may be assigned to you by
the Company's Chief Executive Officer.  You will report directly to the
Company's Chief Executive Officer.  This position will be based out of our Santa
Ana, California office.  Your Indemnification Agreement and Directors & Officers
Insurance with us will continue to be in effect.

Your official start date will be effective as of April 12, 2006.  Your
compensation package will include a bi-weekly salary of $6,923.08 which equals
$180,000 per year.  This is an Exempt position.  You will retain your current
PTO (paid time off) accrual and continue to accrue PTO per the schedule in the
employee handbook.  You will continue your eligibility to participate in
benefits including health, dental and life insurance and to participate in our
optional employee benefits. 

In the event you are terminated involuntarily by the Company without "cause" as
defined below, the Company shall pay to you a severance payment equal four (4)
times your then current monthly base salary less applicable withholding as
required by law.  Such payment shall be made in equal incremental payments,
consistent with the Company's usual payroll payment periods, over a period of
four (4) months immediately following your last day of employment with the
Company.  As used herein, the term "cause" means (i) your willful breach or
gross neglect of the duties and obligations required of you either expressly or
impliedly by the terms of this letter agreement; or (ii) your commission of
fraud, embezzlement or misappropriation, involving the Company whether or not a
criminal or civil charge is filed in connection with such activity.

By accepting this offer, you again certify your understanding that your
employment will be on an at-will basis, and that neither you nor the Company has
entered into a contract regarding the terms or the duration of your employment. 
Please sign and date both copies of this letter to indicate your acceptance of
this offer and retain one copy for your records and return the second copy to
us.

 

-1-

--------------------------------------------------------------------------------


[PRO-DEX, INC. LOGO]

Patrick Johnson

October 18, 2006

Page two of two

In consideration of this letter agreement, you release and forever discharge
Pro-Dex, and each of its respective employees, shareholders, officers,
directors, agents, attorneys, or affiliated corporations or organizations, and
Pro-Dex releases and forever discharges you from any and all claims, whether or
not now known by you or by Pro-Dex, up to the date of this letter.  Claims
released by you hereunder include, but are not limited to, any claims relating
to your compensation (including wage, salary, bonus, commission, incentive,
vacation, medical insurance benefits, or other compensation); rights arising out
of alleged violations of any contracts, express or implied; any covenant of good
faith and fair dealing, express or implied; any tort; and, without limitation,
any local, state, or federal statute, rule, regulation, ordinance, law, or
constitutional provision, governing employment, employment termination,
discrimination or harassment in employment, or the payment of wages or benefits,
but do not include wages or benefits currently payable in the ordinary course
of  your employment as provided herein.

You and Pro-Dex each understand and agree that you and it are making a mutual
general release of all claims, and that this release is intended to encompass
all known and unknown, foreseen and unforeseen claims which you or any of your
heirs, legal representatives, successors, or assigns may have against Pro-Dex or
any other related person or entity, and all known and unknown, foreseen and
unforeseen claims which Pro-Dex may have against you.  You and Pro-Dex each also
expressly agree that you and it waive any rights either of you may have under
Section 1542 of the California Civil Code, which reads:  "§ 1542.  (General
Release - Claims Extinguished.)  A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor."

Signed the date first set forth above.

Sincerely,

   /s/ Mark Murphy                                 

   /s/ Patrick Johnson                            

Mark Murphy, Chief Executive Officer

Patrick Johnson

Pro-Dex, Inc.  

 

 

 

-2-

--------------------------------------------------------------------------------